132 Ga. App. 155 (1974)
207 S.E.2d 653
IHLANFELDT
v.
COURTNEY.
49278.
Court of Appeals of Georgia.
Argued May 6, 1974.
Decided June 18, 1974.
Fierman & Merren, Martin L. Fierman, for appellant.
Webb, Parker, Young & Ferguson, Harold T. Daniel, Jr., for appellee.
CLARK, Judge.
1. "A dispossessory warrant will not lie unless the relation of landlord and tenant exists." Allen v. Allen, 154 Ga. 581 (1) (115 S.E. 17); Collier, Inc. v. Buice, 36 Ga. App. 198 (3) (136 S.E. 287); Stephenson v. Kellett, 46 Ga. App. 27 (1) (166 S.E. 457).
2. "[I]n order for the relation of landlord and tenant to exist between the owner of the property and a subtenant, some affirmative action must be had by the landlord showing that he elected to treat the subtenant as his tenant. It is not sufficient that the landlord has knowledge and makes no objection." Hudson v. Stewart, 110 Ga. 37, 39 (35 S.E. 178); Code § 61-101.
3. Accordingly, where a landlord and subtenant stipulate that a lease existed between the landlord and the tenant but no lease existed between the landlord and *156 subtenant, and where the evidence fails to disclose that the landlord affirmatively elected to treat the subtenant as his tenant, a landlord-tenant relationship does not exist. Therefore, a dispossessory warrant is not the proper remedy. See Arnold v. Selman, 83 Ga. App. 150, 151 (3) (62 SE2d 919).
Judgment affirmed. Bell, C. J., and Quillian, J., concur.